Citation Nr: 0512677	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
herbicide agents in Vietnam.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1953 to June 
1975.  He served in Vietnam for a period of one year.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO inter 
alia denied the appellant's claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
to include as secondary to exposure to herbicide agents in 
Vietnam.  The appellant disagreed and this appeal ensued.  

In September 2003, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and 
render a decision in this case.  38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant seeks service connection for COPD.  He contends 
he was exposed to Agent Orange while serving in Vietnam.  At 
his hearing, he reported he ceased smoking tobacco products 
in 1965.  

The evidence of record includes the appellant's service 
medical records through 1975, which are silent as to 
treatment for any chronic respiratory disorder.  Service 
clinical records showed an upper respiratory infection 1961, 
though there is no other indication of a respiratory disorder 
and the separation examination in January 1975 revealed a 
normal respiratory clinical evaluation.  

In October 1989, the appellant underwent a right upper 
lobectomy at Keesler Air Force Base in Mississippi.  He had 
been diagnosed in March 1989 with microbacterium avium 
intracellular infection.  A physician's report of January 
1992 indicated the appellant required prolonged treatment 
thereafter.  

VA clinical records from July 2000 to February 2001 indicated 
the appellant was being treated for chronic obstructive 
pulmonary disease.  These documents also reflect that the 
appellant abused tobacco and had used tobacco products within 
one year prior to July 2000.  

At his hearing in September 2003, the appellant contended his 
current COPD must have had its origin in his exposure to 
Agent Orange during his one year of service in Vietnam.  He 
testified that upon his retirement, he was treated at service 
medical facilities at Fort McCoy in Wisconsin from 1975 to 
1977, and at Fort Rucker, Alabama, and at Keesler Air Force 
Based from 1977 to the present.  He also indicated he 
received treatment from a private physician from 1975 to 1977 
in Battle Lake, Minnesota.  However, the appellant's spouse 
provided a March 2005 statement indicating that she and the 
appellant had attempted to identify the physician involved 
and obtain any outstanding medical records, only to learn 
that the physician no longer practiced and that the records 
of treatment were most likely destroyed.  

Thus, it appears that the appellant has alleged treatment 
from soon after service at Fort McCoy, Wisconsin, through 
1977, and at Fort Rucker, Alabama, and at Keesler Air Force 
Base, Mississippi, from 1977 to the present.  The evidence 
currently of record does not cover this entire period, 
leaving the possibility that outstanding medical records 
exist from these sources.  In light of these requirements, 
the claim will be remanded so that VA may obtain - with any 
necessary authorization from the appellant - any outstanding 
medical records.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  After obtaining from the appellant 
any necessary authorization, obtain from 
the appropriate records depository all 
outpatient, clinical and hospital records 
concerning the appellant's treatment at 
Fort McCoy, Wisconsin, from 1975 to 1977.  
Associate all documents obtained with the 
claims file.  

2.  After obtaining from the appellant 
any necessary authorization, obtain from 
the appropriate records depository all 
outpatient, clinical and hospital records 
concerning the appellant's treatment at 
Fort Rucker, Alabama, and at Keesler Air 
Force Base, Mississippi, from 1977 to the 
present.  Associate all documents 
obtained with the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished 
with a supplemental statement of the 
case, to include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).

